     Case 2:21-cv-00407-TLN-CKD Document 16 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   PAUL PATRICK JOLVETTE,                            No. 2:21-cv-00407-TLN-CKD
12                      Plaintiff,
13          v.                                         ORDER
14   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
15   REHABILITAION, et al.,
16                      Defendants.
17

18          On July 6, 2021, Plaintiff filed a document the Court construes as a request for

19   reconsideration of the magistrate judge’s order filed June 15, 2021 dismissing Plaintiff’s

20   complaint with leave to amend. Pursuant to E.D. Local Rule 303(f), a magistrate judge’s orders

21   shall be upheld unless “clearly erroneous or contrary to law.” Upon review of the entire file, the

22   Court finds that it does not appear that the magistrate judge’s ruling was clearly erroneous or

23   contrary to law.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                      1
     Case 2:21-cv-00407-TLN-CKD Document 16 Filed 08/02/21 Page 2 of 2


 1          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the

 2   magistrate judge filed June 15, 2021, is AFFIRMED.

 3   DATED: July 30, 2021

 4

 5

 6
                                                 Troy L. Nunley
 7                                               United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
